Title: To James Madison from Richard Claiborne, 6 March 1806 (Abstract)
From: Claiborne, Richard
To: Madison, James


                    § From Richard Claiborne. 6 March 1806, New Orleans. “In virtue of a Resolution of the City Council, certain improvements have been made to the Streets—and it was directed, that the expense attending the same should be defrayed by the respective Owners of Lots. The street in front of the Government House has been improved as directed by the City Council; and I am this day presented with an accot. against the United States, for 420 dollars; Will you be good enough to inform me how I am to pay this A/c whether by Draught upon yourself or whether I am to pay it out of the Fund arising from the Rent of Public Buildings? If the latter, I shall not be enabled to pay the same for several months, since the monies heretofore arising from the rent of certain public Buildings, have been spent in Improvements done to the Government House and other public Buildings.
                    “An Accot. against the United States, for certain improvements made to the Street in front of the Barracks, Colo. Freeman has settled, by orders of the Secretary of War.”
                